Dickerson, J.
The plaintiff was the owner of the wagon replevied in this suit, and exchanged it with one Cunningham for another wagon and fifty, dollars. He received both the wagon and the money when the trade was made, and agreed to deliver his wagon to Cunningham in two weeks. Before the expiration of that time the wagon the plaintiff received in exchange for his, was replevied, and the plaintiff was trusteed. The case does not *317show that the plaintiff defended either of those suits, or that either of them was ever entered, and prosecuted to final judgment. When the plaintiff brought this action the wagon had been removed from the shop where it was when the exchange was effected, to the defendant’s shop. Upon this state of facts the presiding justice, on motion of the defendant, ordered a nonsuit to which order the plaintiff excepted. The plea is the general issue, with a brief statement of property in another, and denying the plaintiff’s possession.
The title to the wagon in suit and the right of possession passed from the plaintiff to Cunningham before this action was brought, and therefore this action cannot be maintained.

Exceptions overruled.

Appleton, C. J., Barrows, Danforth and Yirgin, JJ., concurred.